—Judgment (denominated an order), Supreme Court, Bronx County (Denis Boyle, J.), entered on or about January 13, 1997, dismissing petitioner’s writ of habeas corpus, unanimously affirmed, without costs.
Petitioner has failed to establish that respondent did not exercise due diligence in executing the parole warrant against petitioner. Petitioner has not demonstrated that respondent manifested a gross disinterest in retaking him (see, People ex rel. Stracci v Warden, 72 AD2d 393). It was the primary responsibility of petitioner to contact respondent with information of his whereabouts, rather than respondent’s obligation to infer petitioner’s whereabouts. Respondent met its obligations by acting rapidly to execute the warrant upon learning of petitioner’s arrest and executing the warrant well before the expiration of petitioner’s underlying sentence (see, People ex rel. Flores v Dalsheim, 66 AD2d 381). We find nothing in respondent’s Policy and Procedures Manual that entitles a parole violator to be diligently pursued or promptly apprehended. We have considered and rejected petitioner’s remaining arguments. Concur—Ellerin, J. P., Nardelli, Tom and Andrias, JJ.